DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities: claim 23 recites “a part of the two drift region” at line 2 of the claim.  This is not grammatically correct.  This should read “a part of each of the two drift regions” or similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, newly added limitations to the claim now require the top surfaces of the first and second portions of the gate oxide layer to be “not coplanar”.  This is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion.  Please see MPEP § 2173.05 (i).  In the instant case, the original disclosure fails to provide sufficient description of “not coplanar” configurations.  While the disclosure does provide limited examples which are “not coplanar”, this is insufficient to meet the scope of the claim, which is directed to any “not coplanar” configuration.
Claims 2-9 and 21-24 depend from claim 1 and inherit its deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 10141398) in view of Iida (US 2009/0032870).
With regard to claim 1, Tsai teaches, in Figs 1A-1C, a high voltage semiconductor device, comprising: a semiconductor substrate (102) comprising a channel region (106); an isolation structure (104), wherein at least a part of the isolation structure is disposed in the semiconductor substrate and surrounds the channel region; a gate oxide layer (130) disposed on the semiconductor substrate, wherein the gate oxide layer comprises: a first portion (portion with thickness t1); and a second portion (portion with thickness t2) disposed at two opposite sides of the first portion in a horizontal direction, wherein a thickness of the first portion is greater than a thickness of the second portion; and a gate structure (140) disposed on the gate oxide layer and the isolation structure.
Tsai does not explicitly teach that a top surface of the first portion of the gate oxide layer and a top surface of the second portion of the gate oxide layer are not coplanar.
Iida teaches, in Fig 1, that a top surface of the first portion of the gate oxide layer (180a, 190b) and a top surface of the second portion (131) of the gate oxide layer are not coplanar to use, “a process for manufacturing such semiconductor device through simple operations,” ([0012]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Tsai with the LOCOS method of forming the multi-thickness gate dielectric of Iida, and the resultant structure, to manufacture the device through simple operations.
With regard to claim 2, Tsai teaches, in Figs 1A-1C, that a bottom surface of the first portion is lower than a bottom surface of the second portion in a vertical direction perpendicular to the horizontal direction (see figures).
With regard to claim 3, Iida teaches, in Fig 1, that the top surface of the first portion (180a, 190b) is higher than the top surface of the second portion (131) in a vertical direction perpendicular to the horizontal direction to use, “a process for manufacturing such semiconductor device through simple operations,” ([0012]).
With regard to claim 4, Tsai teaches, in Figs 1A-1C, that wherein at least a part of the isolation structure is disposed at two opposite sides of the gate oxide layer in the horizontal direction (see figures).
With regard to claim 5, Tsai teaches, in Figs 1A-1C, that the second portion of the gate oxide layer is directly connected with the isolation structure (see figures).
With regard to claim 6, Tsai teaches, in Figs 1A-1C, that the gate structure overlaps an interface between the isolation structure and the second portion of the gate oxide layer in a vertical direction perpendicular to the horizontal direction (see figures).
With regard to claim 7, Tsai teaches, in Figs 1A-1C, two drift regions (112, 122) disposed in the semiconductor substrate and located at two opposite sides of the channel region in the horizontal direction respectively, wherein at least a part of the isolation structure is disposed in the two drift regions (see figures).
With regard to claim 8, Tsai teaches, in Figs 1A-1C, that the second portion of the gate oxide layer is disposed on the two drift regions (see figures).
With regard to claim 9, Tsai teaches, in Figs 1A-1C, that the first portion of the gate oxide layer is partly disposed on the channel region and partly disposed on the two drift regions (see figures).
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 10141398) in view of Iida (US 2009/0032870) and Chen et al. (US 2022/0102518).
With regard to claim 21, Tsai/Iida teach most of the limitations of this claim, as set forth above with regard to claim 1. 
Tsai/Iida do not explicitly teach that the second portion of the gate oxide layer is sandwiched between the isolation structure and the first portion of the gate oxide layer in the horizontal direction.
Chen teaches, in Fig 8C, that the second portion (106 at edge regions) of the gate oxide layer is sandwiched between the isolation structure (104) and the first portion (106b) of the gate oxide layer in the horizontal direction since, “the thicker gate dielectric layer may increase the overall height of the MV device compared to the LV device. Thus, some MV devices may utilize a recessed MOSFET, wherein the gate dielectric layer and the gate electrode are recessed below a topmost surface of the substrate and directly between the source region and the drain region in a lateral direction,” ([0016]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Tsai/Iida with the gate configuration of Chen to adjust for the overall height increase in a MV device.
With regard to claim 22, Tsai/Iida teach most of the limitations of this claim, as set forth above with regard to claim 1. 
Tsai/Iida do not explicitly teach that the top surface of the second portion of the gate oxide layer and a top surface of the isolation structure are coplanar or the top surface of the second portion of the gate oxide layer is lower than the top surface of the isolation structure in a vertical direction perpendicular to the horizontal direction.
Chen teaches, in Fig 8C, that the top surface of the second portion (106 at edge regions) of the gate oxide layer and a top surface of the isolation structure (104) are coplanar or the top surface of the second portion of the gate oxide layer is lower than the top surface of the isolation structure in a vertical direction perpendicular to the horizontal direction since, “the thicker gate dielectric layer may increase the overall height of the MV device compared to the LV device. Thus, some MV devices may utilize a recessed MOSFET, wherein the gate dielectric layer and the gate electrode are recessed below a topmost surface of the substrate and directly between the source region and the drain region in a lateral direction,” ([0016]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Tsai/Iida with the gate configuration of Chen to adjust for the overall height increase in a MV device.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 10141398) in view of Chen et al. (US 2022/0102518).
With regard to claim 24, Tsai teaches, in Figs 1A-1C, a high voltage semiconductor device, comprising: a semiconductor substrate (102) comprising a channel region (106); an isolation structure (104), wherein at least a part of the isolation structure is disposed in the semiconductor substrate and surrounds the channel region; a gate oxide layer (130) disposed on the semiconductor substrate, wherein the gate oxide layer comprises: a first portion (portion with thickness t1); and a second portion (portion with thickness t2) disposed at two opposite sides of the first portion in a horizontal direction, wherein a thickness of the first portion is greater than a thickness of the second portion; and a gate structure (140) disposed on the gate oxide layer and the isolation structure.
Tsai does not explicitly teach that the first portion and the second portion of the gate oxide layer are sandwiched between two portions of the isolation structure in the horizontal direction.
Chen teaches, in Fig 8C, that the first portion (106b) and the second portion (106 at edge regions) of the gate oxide layer are sandwiched between two portions of the isolation structure (104) in the horizontal direction, “the thicker gate dielectric layer may increase the overall height of the MV device compared to the LV device. Thus, some MV devices may utilize a recessed MOSFET, wherein the gate dielectric layer and the gate electrode are recessed below a topmost surface of the substrate and directly between the source region and the drain region in a lateral direction,” ([0016]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Tsai/Iida with the gate configuration of Chen to adjust for the overall height increase in a MV device.
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
The Applicants argue:
According to FIG. 1 of Iida (US 2009/0032870), the gate insulating film 131 (alleged second portion) is not disposed at two opposite sides of the LOCOS oxide film 180a and 190b (alleged first portion) in a horizontal direction. The gate insulating film 131 of Iida cannot be regarded as the second portion of the gate oxide layer of the present application, and the LOCOS oxide film 180a and 190b cannot be regarded as the first portion of the gate oxide layer of the present application.

The Examiner responds:
As set forth in the rejection above, Iida is not relied upon for the particular locations of the thicker and thinner portions of the gate dielectric, but rather solely for the teaching of a method of forming the same that results in not coplanar surface.  It would have been obvious to make this modification as reasoned and motivated above.
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829